1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA
17   DOREEN FARMER,                                      Case No.: 2:17-cv-01531-RFB-PAL
18
                    Plaintiff,
19                                   STIPULATION AND ORDER FOR
     vs.
20                                   DISMISSAL OF EXPERIAN
     EXPERIAN INFORMATION SOLUTIONS, INFORMATION SOLUTIONS, INC.,
21
     INC.,                           WITH PREJUDICE
22
                    Defendant.
23

24          PLEASE TAKE NOTICE that Plaintiff Doreen Farmer (“Plaintiff”) and Defendant
25
     Experian Information Solutions, Inc. (“Experian”) hereby stipulate and agree that the above-
26
     entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(1)(A)(ii).
27

28   STIPULATION AND ORDER FOR DISMISSAL OF EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 1
1           There are no longer any issues in this matter between Plaintiff and Experian to be
2
     determined by the Court. Plaintiff hereby stipulates that all of her claims and causes of action
3
     against Experian, which were or could have been the subject matter of this lawsuit, are hereby
4

5
     dismissed with prejudice, without costs or fees to any party.

6           IT IS SO STIPULATED.
            Dated December 5, 2018.
7
      /s/ Miles N. Clark                               /s/ Jennifer L. Braster
8
      Matthew I. Knepper, Esq.                         Jennifer L. Braster, Esq.
9     Nevada Bar No. 12796                             Nevada Bar No. 9982
      Miles N. Clark, Esq.                             John M. Naylor, Esq.
10    Nevada Bar No. 13848                             Nevada Bar No. 5435
      KNEPPER & CLARK LLC                              Andrew J. Sharples, Esq.
11
      10040 W. Cheyenne Ave., #170-109                 Nevada Bar No. 12866
12    Las Vegas, NV 89129                              NAYLOR & BRASTER
      Email: matthew.knepper@knepperclark.com          1050 Indigo Drive, Suite 200
13    Email: miles.clark@knepperclark.com              Las Vegas, NV 89145
14
                                                       Email: jbraster@nblawnv.com
      David H. Krieger, Esq.                           Email: jnaylor@nblawnv.com
15    Nevada Bar No. 9086                              Email: asharples@nblawnv.com
      HAINES & KRIEGER, LLC
16    8985 S. Eastern Avenue, Suite 350                Cheryl L. O'Connor, Esq.
17
      Henderson, NV 89123                              Brianne J. Kendall, Esq.
      Email: dkrieger@hainesandkrieger.com             John A. Vogt, Esq.
18                                                     Edward S. Chang, Esq.
      Sean N. Payne, Esq.                              JONES DAY
19    PAYNE LAW FIRM LLC                               3161 Michelson Dr Ste 800
      9550 S. Eastern Ave. Suite 253-A213              Irvine, CA 92612
20
      Las Vegas, NV 89123                              Email: bkendall@jonesday.com
21    Email: seanpayne@spaynelaw.com                   Email: coconnor@jonesday.com
                                                       Email: echang@jonesday.com
22    Counsel for Plaintiff                            Email: javogt@jonesday.com
23
                                                       Rebecca W. Anthony, Esq.
24                                                     JONES DAY
                                                       2727 N Harwood St.
25                                                     Dallas, TX 75201
                                                       Email: ranthony@jonesday.com
26
                                                       Counsel for Defendant
27                                                     Experian Information Solutions, Inc.

28   STIPULATION AND ORDER FOR DISMISSAL OF EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 2
1                                                 Farmer v. Experian Information Solutions, Inc.
                                                             Case No. 2:17-cv-01531-RFB-PAL
2
                                      ORDER GRANTING
3
      STIPULATION OF DISMISSAL OF EXPERIAN INFORMATION SOLUTIONS, INC.,
4
                                       WITH PREJUDICE
5

6

7            IT IS SO ORDERED.

8            _________________________________________
             UNITED STATES DISTRICT COURT JUDGE
9

10           DATED this7th           December 2018.
                        ____ day of _________

11

12

13
     NAI-1505727185v1

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER FOR DISMISSAL OF EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 3
